Broyles, C. J.
The plaintiff brought a joint suit against Lavergue Blue and S. C. Rainey Jr. for damages on account of personal injuries. Her amended petition made out the following case: On August 19, 1932, at about 8 :30 p. m., the plaintiff was riding as a passenger in an automobile operated by her father. The car was being driven north on the Eorsyth road, and was about eight miles from the city of Macon when the defendant Blue, driving a motor-car from the opposite direction, suddenly and negligently drove his car against the left rear part of the car in which the plaintiff was riding and which was being properly driven on the *484extreme right side of the road. The force of the impact knocked her father’s car out of control, in that the rear end was so damaged that the car could not be properly steered and could not be taken out of gear, and when it finally stopped it was on the extreme left side of the road in such a position that its rear was on the pavement and the car was headed north at an angle of about forty-five degrees with the paved road, the front wheels of the car resting in a small ditch, and the headlights of the car shining against a slight embankement. The plaintiff remained in the ear, and about twenty minutes after the collision with Blue’s car the defendant Bainey, driving another car northward at a speed greatly in excess of forty miles an hour, suddenly drove his car against the right rear end of the car in which the plaintiff was sitting. The force of that impact knocked the car occupied by the plaintiff about twenty-two feet southward and straightened its position in such a manner as to leave it headed north and parallel to the road. When Bainey drove his car against her father’s car, all the lights of the latter car— the headlights, the tail light, and the dome light — were burning brightly, and another person in her father’s car was loudly sounding the horn. The petition further alleged that on the night in question “it was raining, and between the times of the two collisions the plaintiff had no means of transportation to leave said parked automobile, without serious danger to her health, until some assistance could be obtained from Macon, eight miles away. Sufficient time did not elapse between the two collisions to allow the plaintiff to obtain help from this source, although she endeavored to obtain help from this source as soon as the first collision had occurred.” The defendant Blue interposed a general demurrer to the amended petition which was sustained, and he was stricken as a party defendant; and to that judgment the plaintiff excepted.
The amended petition, properly construed (most strongly against the plaintiff), shows that all the injuries sued for were inflicted in the second collision — the collision with Eainey’s car. It seems clear to us that the petition shows that the negligence of the defendant Blue was not the proximate cause of the plaintiff’s injuries, and that her injuries were not the natural and probable consequences of Blue’s negligence, but were caused by the intervening negligence of the defendant Bainey, a separate, independent agency, over which Blue had no control, and whose negligence and its *485resulting damage could not have reasonably been anticipated or foreseen by him. See, in this connection, Civil Code (1910), §§ 4509, 4510; Perry v. Central Railroad, 66 Ga. 746 (4, 5); Mayor &c. of Macon v. Dykes, 103 Ga. 847 (31 S. E. 443); Andrews v. Kinsel, 114 Ga. 390 (2) (40 S. E. 300, 88 Am. St. R. 25); Shaw v. Mayor &c. of Macon, 6 Ga. App. 306 (64 S. E. 1112); Gillespie v. Andrews, 27 Ga. App. 509 (108 S. E. 906); City of Albany v. Brown, 17 Ga. App. 707 (88 S. E. 215); Morrison v. Columbus Transportation Co., 39 Ga. App. 708 (148 S. E. 276). Under the foregoing ruling the court properly sustained the defendant Blue’s general demurrer to the amended petition and struck him as a party defendant. In view of this ruling it is unnecessary to pass upon the question whether the plaintiff by the exercise of ordinary care could have avoided'the injuries sued for.

Judgment affirmed.


MacIntyre, J., concurs. Guerry, J., dissents.